Dallingee, Judge:
This collector’s appeal to reappraisement involves the question of the dutiable value of certain black currant pulp *781imported from Holland and entered at the port of Baltimore in December, 1939.
At the hearing held at Baltimore on October 23, 1940, the following colloquy took place:
Mr. Spectob. This is a collector’s appeal involving merchandise known as black currant pulp. It is stipulated and agreed between counsel for the Government and counsel for the importer that the proper basis of appraisal was export value. It is further stipulated that the market value, or the price at the time of exportation of the merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, was 2.55 florins per tin of 5 kilos, packing included, less inland freight.
Mr. Tompkins. That is agreed to.
The case was then submitted.
Upon this record I find that the export value and therefore the dutiable value of said merchandise is 2.55 florins per tin of 5 kilos, packing included, less inland freight, and that there is no higher foreign value.
Judgment will be rendered accordingly.